Citation Nr: 0111734	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-16 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran's minor children, Crystal and Sean, are 
entitled to an apportioned share of the veteran's Department 
of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	None

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1984 to 
April 1993.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 special apportionment decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


REMAND

Briefly, the appellant seeks an apportionment of the 
veteran's VA compensation benefits on behalf of Crystal and 
Sean, the minor children of the appellant and the veteran.  
She alleges that the children are in her custody and that the 
veteran has not contributed toward their support, despite a 
child support order on file.  

The record reflects that, in connection with the instant 
claim, the RO requested that both the appellant and the 
veteran submit information concerning their household income, 
expenses and property values.  The veteran was additionally 
requested to identify the amount, if any, he contributed to 
the support of his children, and to describe what hardship he 
would face if the requested apportionment of benefits was 
granted.  The record reflects that while the appellant 
responded with the requested information, the veteran failed 
to do so.  In the March 2000 decision which is the subject of 
the instant appeal, the RO granted the appellant an 
apportioned share of $141 per month from the veteran's 
compensation benefits, representing the additional amount 
received by the veteran on account of Crystal and Sean.  The 
May 2000 Statement of the Case indicates that a higher 
apportioned share of the veteran's benefits was not 
warranted, because the veteran's monthly income and expenses 
were unknown, and because it was unclear whether a higher 
apportionment rate would cause the veteran an undue hardship.

Applicable law provides that all or any part of the pension, 
compensation, or emergency officers' retirement pay payable 
on account of any veteran may be apportioned if the veteran's 
children are not residing with the veteran and the veteran is 
not reasonably discharging his or her responsibility for the 
children's support.  38 C.F.R. § 3.450(a)(1)(ii) (2000).  
Without regard to any other provision regarding apportionment 
where hardship is shown to exist, pension, compensation, 
emergency officers' retirement pay, or dependency and 
indemnity compensation may be specially apportioned between 
the veteran and his or her dependents or the surviving spouse 
and children on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451 (2000).  Factors for 
determining the basis for special apportionment include the 
amount of VA benefits payable; other resources and income of 
the veteran and those dependents in whose behalf 
apportionment is claimed; and special needs of the veteran, 
his or her dependents, and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits would not  provide a reasonable amount for any 
apportionee.  Id. 

It appears to the Board that the March 2000 Special 
Apportionment Decision and the May 2000 Statement of the Case 
may have misled the veteran into believing that by not 
providing the financial information requested of him in 
connection with the instant appeal, VA was precluded from 
apportioning more than the additional amount of disability 
compensation received solely on account of Crystal and Sean.  
As should be clear from the pertinent regulations, however, 
this is not the case.  The Board therefore is of the opinion 
that the veteran should be afforded an additional opportunity 
to submit pertinent information concerning the instant 
appeal.

The Board also notes that the appellant, in a July 2000 
statement, indicated that the veteran was expected to receive 
benefits from the Social Security Administration (SSA).  
Clearly, if the veteran is in receipt of such benefits, this 
would be relevant to the instant appeal.  There is no 
indication, however, that the RO has sought to obtain 
pertinent information from SSA.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
appellant and the veteran and 
request that they submit updated 
income-expense data to include all 
household income and expenses.

2.  The RO should also contact the 
SSA to determine if the veteran is 
in receipt of monetary benefits from 
that agency.  If SSA responds in the 
affirmative, the RO should request 
that SSA provide information 
documenting the monthly amount of 
benefits received by the veteran 
from that agency.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Then, the RO should readjudicate the 
issue on appeal. 

4.  Thereafter, the RO should issue 
the veteran and his representative, 
and the appellant, a Supplemental 
Statement of the Case and afford 
both parties an appropriate 
opportunity to respond.  All 
contested claims procedures should 
be complied with and the veteran's 
representative should be afforded an 
opportunity to review the record and 
to submit a VA Form 646.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran or 
the appellant until otherwise notified by the RO.  

The veteran and the appellant have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



